Citation Nr: 0722892	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an increased rating for chronic conjunctivitis 
of the right eye, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1942 to April 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 2007 the veteran provided testimony at a Travel Board 
hearing conducted by the undersigned Veterans Law Judge. In 
June 2007, the Board granted the veteran's motion to advance 
this case on the docket due to the veteran's advanced age. 38 
C.F.R. § 20.900(c) (2006).   

At the May 2007 personal hearing the veteran raised concerns 
regarding potential disability of his non-service-connected 
left eye. The veteran's assertions at the hearing are 
construed as an informal claim of service connection for a 
disability of the left eye. Accordingly, this claim is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for chronic trachomatous 
conjunctivitis of the right eye.  The disability has been 
rated as 10 percent disabling since April 1945 and the rating 
is protected under 38 C.F.R. § 3.951.  

In an October 205 VA eye examination the veteran reported 
blurry vision and stickiness of the eyes in the morning. The 
diagnostic assessment listed several right eye disorders, 
including right knee (sic) traumatic corneal scarring and 
degeneration, traumatic right eye iris atrophy, and reticular 
retinal degeneration.  The clinical assessment was absent for 
any indication of active conjunctivitis. 

When examined by VA in January 2006, the primary diagnosis 
was chronic conjunctivitis. At the personal hearing at the RO 
in May 2007, the veteran continued with complaints regarding 
his eyes.  He asserts that disability evaluations should be 
awarded for the traumatic scarring and degeneration that has 
been clinically reported. 

The clinical data appears to be equivocal as to whether the 
veteran has active conjunctivitis related to his service-
connected disability. Also it is uncertain whether the 
veteran has other right eye disablement related to his 
service connected-chronic conjunctivitis of the right eye. In 
light of the forgoing, additional clinical evidence is 
necessary for disposition of the veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.	 Schedule a VA ophthalmology 
examination to determine the extent, 
severity, and residuals of the veteran's 
service-connected chronic conjunctivitis 
of the right eye, and whether the 
conjunctivitis is active.  The examiner 
should review all records associated with 
the claims folder. All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
performed.  The examiner is asked to offer 
an opinion as to whether it is as least as 
likely as not (a 50 percent or higher 
degree of probability) that the veteran 
currently has other eye disabilities 
related to this service-connected 
conjunctivitis.  The examiner is asked to 
report complaints and clinical findings in 
detail.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, the claim should then be 
adjudicates in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



